IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Anthonee Patterson                       :
                                         :
            v.                           : No. 439 C.D. 2018
                                         :
Kenneth Shelton,                         :
                     Appellant           :

                                     ORDER

            NOW, June 14, 2019, having considered appellant’s application for

reargument, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge